Citation Nr: 1805264	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  14-12 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in 
St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to September 1972, including service in the Republic of Vietnam from September 1971 to September 1972.  The Veteran died in August 2009; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO)/Pension Management Center.  In connection with the claim to reopen, the appellant submitted new and material evidence, including article submitted by appellant entitled "High Prevalence of Abdominal Aortic Aneurysm in Patients with Three-vessel Coronary Artery Disease" and VA solicited a medical opinion.  See January 2016 VA examination report and March 2016 addendum.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2009 due to a ruptured abdominal aortic aneurysm, with acute renal failure and hypertension as the underlying cause of death. 

2.  The Veteran did not have ischemic heart disease.

3.  The Veteran did not have a ruptured abdominal aortic aneurysm, acute renal failure, or hypertension during service; and acute renal failure and hypertension were not diagnosed within one year of the Veteran's service discharge.  

CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C. § §§ 1110, 1154(a), 1310, 5107(b) (2012); 38 C.F.R. § §§ 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death.  She specifically contends that the Veteran, who was not service-connected, was entitled to service connection for ischemic heart disease due to Agent Orange exposure, which in turn caused the Veteran's ruptured abdominal aortic aneurysm.  See August 2012 correspondence from the appellant; and appellant's December 2012 notice of disagreement.  

To establish service connection for the cause of a death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed to the cause of death.  38 U.S.C. § 1310.  A service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), such as cardiovascular-renal disease and hypertension, if manifested to a compensable degree within one year from the date of separation from service.  See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  .

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases, including ischemic heart disease, shall be service-connected if the requirements of §3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of §3.307(d) are also satisfied.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service connection was not in effect for any disabilities at the time of the Veteran's death, so a service-connected disability was not the principal or contributory cause of death.  38 C.F.R. §§ 3.312(b) and (c).  

The Veteran's death certificate shows that he died on April [redacted], 2009.  The immediate cause of death was ruptured abdominal aortic aneurysm, with acute renal failure and hypertension as the underlying cause of death.  

The Veteran did not complain of and was not diagnosed with or treated for hypertension, renal failure, or abdominal aortic aneurysm during service or, with regard to hypertension and renal failure, in the year after service.  There is also no post-service medical evidence of a link between the Veteran's hypertension, renal failure, or ruptured abdominal aortic aneurysm and his service.  Service connection for hypertension, renal failure, or ruptured abdominal aortic aneurysm on a direct basis under 38 C.F.R. § 3.303(a), or for hypertension and renal failure under the presumptive provisions of 38 C.F.R. § 3.307(a), 3.309(a), is therefore not warranted.  

As for the appellant's contention that the Veteran's ruptured abdominal aortic aneurysm was caused by ischemic heart disease, the Board is mindful that owing to the Veteran's wartime service in Vietnam the provisions of 38 C.F.R. § 3.307(a)(6) apply in this case.  However, the Veteran did not have ischemic heart disease.  The Board finds no diagnosis of ischemic heart disease in the medical evidence of record.  A March 2016 VA claims file examiner reported that "based upon review of the medical records to include STR and post military medical records, there is no evidence the veteran had a diagnosis of ischemic heart disease."  Based on the medical evidence of record the Veteran did not have ischemic heart disease.  As the Veteran did not have ischemic heart disease, service connection for that disorder under the presumptive presumptions is not warranted.

As for the appellant's lay assertion of ischemic heart disease, it is not argued or shown that the appellant is qualified through specialized education, training, or experience (see 38 C.F.R. § 3.159(a)) to diagnose ischemic heart disease.  Thus her statement is not a competent medical opinion.  Id. 

As for the article submitted by the appellant ("High Prevalence of Abdominal Aortic Aneurysm in Patients with Three-vessel Coronary Artery Disease"), a medical treatise must discuss generic relationships with a degree of certainty for the facts of a specific case (see Wallin v. West, 11 Vet. App. 509, 514 (1998)); and, as just stated, the Veteran did not have ischemic heart/coronary artery disease.  The appellant's proposition of a causal relationship between coronary artery disease and abdominal aortic aneurysms is not competent.

In short, the Veteran, who died of a ruptured abdominal aortic aneurysm many years after his separation from service, was not diagnosed with hypertension, renal failure, or abdominal aortic aneurysm during service or in the year after service, and there is no evidence that relates these disorders back to service, so service connection for these conditions was not warranted.  Moreover, the Veteran did not have a diagnosis of ischemic heart disease/coronary artery disease, so the appellant's propounded theory of entitlement, namely, that ischemic heart disease caused the Veteran's ruptured abdominal aortic aneurysm, is futile.  The weight of the evidence is therefore against the appellant's claim.  As such, the benefit-of-the-doubt doctrine does not apply and service connection for cause of death is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


